DETAILED ACTION
Status of the claims
	Claims 22-34  are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WO 2013066259) in view of Janssen (EP 2858047).
Regarding claim 22, Johansson disclosed an emergency evacuation module and system, comprising
a housing including a first section, the first section including a center section and two end sections disposed on opposite ends of the center section; 
Figure 1 illustrates a preferred embodiment of an emergency evacuation module 1 in a front view. This module 1 comprises a presentation unit 2b for displaying information in an emergency situation (page 4, para. 2) {a presentation unit 2b thus a center section}
the operation of light indicator 4;
the operation of light indicator 5; 
{thus two end sections}
(page 4, para. 6)
a first light barrier disposed between the center section and each end section; and
First, Johansson implicitly disclosed in order to prevent illuminating wrong sections, given that they don't indicate the same information
Second, Janssen teaches an alarm device wherein a reflector 17 cooperates with the LEDs 13 so as to guide the light emitted from the LEDs 13 in the desired directions. (page 4, para. 5) { a reflector 17 thus a first light barrier}
Johansson and Janssen are considered to be analogous art because they pertain to emergency sign. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a first light barrier disposed between the center section and each end section for Johansson’s sign in order to prevent illuminating wrong sections.
light sources in the center section and each end section.
First, Johansson implicitly disclosed for 11 because 2b is meant to be illuminated;
the operation of light indicator 4;
the operation of light indicator 5; 
{thus light sources in … each end section}
Second, referring to Fig. 2, Janssen teaches further that Fig. 2 shows in more detail the optical components of the VAD of Fig. 1.
The VAD of this example comprises five LEDs 13 in total. Two of them are fixed on raised tabs. A lens 15 is located near the three central LEDs. Furthermore, a reflector 17 cooperates with the LEDs 13 so as to guide the light emitted from the LEDs 13 in the desired directions. (page 4, para. 3-4){i.e. light sources in the center section and each end section}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate light sources in the center section and each end section for Johansson’s sign in order to provide individually controllable messages.
Regarding claim 30, Johansson did not disclose further comprising at least one strobe light in the housing, the strobe light being controllable independently of the light sources.
Janssen teaches further that the visual alarm devices can be pulsing or flashing visual alarm devices. (page 1, para. 3)
The LEDs 13 in the VAD will be operated in case of an alarm or for testing purposes so as to emit light in form of pulses or flashes. (page 4, para. 6)
The main differences are that the respective components of the VAD electronic is split up into the main circuit board 7 and the spotlight or strobe circuit board 9, which can be physically separated. (page 7, para. 9)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate comprising at least one strobe light in the housing, the strobe light being controllable independently of the light sources for Johansson’s sign in order to provide more visible independent messages.
Regarding claim 31, Johansson disclosed at least one of an input device 
Temperature detector 3, light detector 6, glass breakage detector 7, motion detector 8, surveillance camera 9, 
and an output device
a presentation unit 2b, the operation of light indicator 4, the operation of light indicator 5, loudspeaker 10;
(page 6, line 24)
Regarding claim 32, the claim is interpreted and rejected as claim 30.
Johansson disclosed further a glass breakage detector 7 {i.e. sound detector}, loudspeaker 10 {i.e. a sound emitter}
Regarding claim 33, Johansson disclosed means for electronic communication between the smart emergency exit sign and a remotely located master controller,
The control unit 11 of the emergency evacuation system 100 can be configured to control the operation with other modules by means of wireless communication. This wireless communication can for instance be so-called Bluetooth. It is also possible to use communication by wire, which may be suitable when two modules are arranged within a relatively distance to each other. {which means the control unit 11 is a remotely located master controller}
wherein the independently controllable light sources and the at least one of the input device and the output device are configured to be independently activated or deactivated by the master controller 
implicitly disclosed, since a presentation unit 2b, the operation of light indicator 4, and the operation of light indicator 5 are used for displaying different messages, they must be independently controllable. {see further in rejection to claims 22}
Regarding claim 34, it is interpreted and rejected as claim 33. {i.e. since a presentation unit 2b, the operation of light indicator 4, and the operation of light indicator 5 are used for displaying different messages, they must be independently controllable}


Claims 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WO 2013066259) in view of Janssen (EP 2858047), in view of Grondal (US 5428912).
Regarding claim 23, Johansson disclosed a first face 
the apparent surface of the device, fig. 1;
regarding attached to the housing, whereby a portion of the first face is opaque 
another portion of the first face is non-Opaque 
First, it is commonly on such devices that opaque region is used on the areas not needing illumination, non-Opaque region is used on the areas meant to be illuminated
Second, Grondal teaches an illuminated sign wherein The enclosure or housing 10 has an open front wall portion being defined by wall portions 15, 16, 18 and 19. It will be appreciated that the structure as described thus far can be utilized to provide an illuminated display in a generally conventional manner whereby light passes through the translucent legend 20 and is blocked by the opaque or non-transparent portions 21 of cover plate 11, to illuminate and define, for example, the word "EXIT". 
Johansson and Grondal are considered to be analogous art because they pertain to emergency sign. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate attached to the housing, whereby a portion of the first face is opaque another portion of the first face is non-Opaque  for Johansson’s sign in order to provide proper desired messages.
whereby at least one non-opaque portion of the first face overlies the center section of the first section and each end section of the first section, and whereby the non-opaque portion overlying each of the center section of the first section and each end section of the first section may be independently illuminated
Johansson implicitly disclosed this limitation, given that they don't indicate the same information, they must be independently illuminated.
Regarding claim 25, Johansson did not disclose wherein the first light barrier includes a reflective surface on an illumination side of the first light barrier and wherein the first light barrier is shaped to focus light outward from the housing through the non- opaque portion of the first face.
	Janssen teaches further that an alarm device wherein a reflector 17 cooperates with the LEDs 13 so as to guide the light emitted from the LEDs 13 in the desired directions. (page 4, para. 5)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the first light barrier includes a reflective surface on an illumination side of the first light barrier and wherein the first light barrier is shaped to focus light outward from the housing through the non- opaque portion of the first face for Johansson’s sign in order to direct messaging to desired directions.
Regarding claim 26, the claim is interpreted and rejected as claim 25.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WO 2013066259) in view of Janssen (EP 2858047), in view of Grondal (US 5428912), in view of Logan (US 5797673).
Regarding claim 24, Johansson did not disclose the claimed limitation.
However, it is well known in the art to use double side sign for emergency messaging; referring Fig. 3-4, Logan teaches an emergency lighting unit/exit sign combination wherein In certain embodiments of the invention, the back plate 18 can be essentially identical to the face plate 16, such a combo fixture 10 within constituting a double-faced fixture having indicia 20 on both faces thereof such as can occur in top and end mounted installations. (col. 6, line 6-9)
Johansson and Logan are considered to be analogous art because they pertain to emergency sign. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate further a second section, wherein the second section includes a center section and two end sections disposed on opposite ends of the center section of the second section; a second light barrier disposed between the center section and each end section of the second section; a second face attached to the housing, whereby a portion of the second face is opaque and another portion of the second face is non-opaque, and whereby at least one non-opaque portion of the second face overlies the center section of the second section and each end section of the second section; and light sources in the center section of the second section and each end section of the second section, whereby the non-opaque portion overlying each of the center section and each end section of the second section may be independently illuminated for Johansson’s sign in order to provide emergency message to both directions.

	
	Claim 27, 29 are  rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WO 2013066259) in view of Janssen (EP 2858047), in view of Braunstein (US 20150294603).
Regarding claim 27: comprising a first non- opaque panel extending from the housing, wherein the lights sources in the center section of the first section and each end section of the first section each illuminate separate portions of the first non-opaque panel.
First Referring to Fig. Johansson disclosed three independent display indicators (2b, 4, 5).
Second, Braunstein teaches an intelligent illuminated sign wherein [0015] For apparatus configured for illuminated sign the illuminated object includes: art, characters, combination of both, which are either attached to the: front side of the illumination panel; backside illumination of the illumination panel; or placed in-front of the illumination panel; or combination of. Illuminated panel includes: acrylic partially translucent panel, with the backside of the panel being backlit by the illumination components. {partially translucent panel thus non- opaque panel}
Johansson and Braunstein are considered to be analogous art because they pertain to emergency sign. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a first non- opaque panel extending from the housing, wherein the lights sources in the center section of the first section and each end section of the first section each illuminate separate portions of the first non-opaque panel for Johansson’s sign in order for each section’s message to be visible. 
Regarding claim 29, the claim is interpreted and rejected as claim 25.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WO 2013066259) in view of Janssen (EP 2858047), in view of Braunstein (US 20150294603), in view of Grondal (US 5428912), in view of Logan (US 5797673).
Regarding claim 28, the claim is interpreted and rejected as claim 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685